Exhibit 10.8

TERMINALLING SERVICES AGREEMENT

(Big Sandy Terminal)

This Terminalling Services Agreement (the “Agreement”) is dated as of
November 7, 2012 by and between Delek Refining Ltd., a Texas limited partnership
(“Delek Refining”), and Delek Marketing-Big Sandy, LLC, a Texas limited
liability company (“Delek-Big Sandy”).

WHEREAS, Delek Refining and Delek-Big Sandy desire to enter into this Agreement
to memorialize the terms of their ongoing commercial relationship.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the parties to this Agreement hereby agree as follows:

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Affiliate” means, with to respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the Partnership and its subsidiaries),
including Delek Refining, on the one hand, and the Partnership and its
subsidiaries, including Delek-Big Sandy, on the other hand, shall not be
considered Affiliates of each other.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Services” means the following services to be provided by Delek-Big
Sandy to Delek Refining: truck rack blending, tank sampling, tank-to-tank
transfers, ethanol receipt (truck), ethanol storage, ethanol blending, generic
gasoline additization, lubricity/conductivity additization, product receipt
(barge), proprietary additive additization, red dye additization, transmix
loading (truck) and seasonal flow improver additization or other similar
services.

“Ancillary Services Fees” means, for any month during the Term of this
Agreement, the fees set forth on Exhibit A to be paid by Delek Refining pursuant
to Section 4 during that month for Ancillary Services provided by Delek-Big
Sandy.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including, without
limitation, all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question.

“Arbitrable Dispute” means any and all disputes, claims, controversies and other
matters in question between Delek Refining, on the one hand, and Delek-Big
Sandy, on the other hand, required to be resolved by arbitration under this
Agreement.

“bpd” means barrels per day.



--------------------------------------------------------------------------------

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity Resolution” has the meaning set forth in Section 25(c).

“Claimant” has the meaning set forth in Section 29(d).

“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (i) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (ii) is developed by
the receiving Party without reliance on any Confidential Information or (iii) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.

“Contract Quarter” means a three-month period that commences on
January 1, April 1, July 1 or October 1, and ends on
March 31, June 30, September 30 or December 31, respectively, except that the
initial Contract Quarter shall commence on the Effective Date and end on
December 31, 2012 and the final Contract Quarter shall end on the last day of
the Term.

“Contract Year” means a year that commences on July 1 and ends on the last day
of June in the following year, except that the initial Contract Year shall
commence on the Effective Date and the final Contract Year shall end on the last
day of the Term.

“Control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract, or
otherwise.

“Deficiency Notice” has the meaning set forth in Section 9(a).

“Deficiency Payment” has the meaning set forth in Section 9(a).

“Delek-Big Sandy” has the meaning set forth in the Preamble.

“Delek-Big Sandy Indemnitees” has the meaning set forth in Section 20(b).

“Delek Refining” has the meaning set forth in the Preamble.

“Delek Refining Indemnitees” has the meaning set forth in Section 20(a).

“Delek US” means Delek US Holdings, Inc., a Delaware corporation.

“Effective Date” means November 7, 2012.

“Enterprise Pipeline” means an approximately 10.5-mile refined products pipeline
owned by Enterprise TE Products Pipeline Company LLC that runs between
Enterprise’s Tyler Station and its Hopewell delivery point.

“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response,

 

2



--------------------------------------------------------------------------------

Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, and
other similar federal, state or local environmental conservation and protection
laws, each as amended from time to time.

“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.

“Extension Period” has the meaning set forth in Section 2(a).

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any court or Governmental
Authority having jurisdiction while the same is in force and effect, civil
disturbances, explosions, breakage, accident to machinery, storage tanks or
lines of pipe, inability to obtain or unavoidable delay in obtaining material or
equipment, inability of obtain Products because of a failure of third-party
pipelines and any other causes whether of the kind herein enumerated or
otherwise not reasonably within the control of the Party claiming suspension and
which by the exercise of due diligence such Party is unable to prevent or
overcome.

“Force Majeure Notice” has the meaning set forth in Section 24(a).

“Force Majeure Party” has the meaning set forth in Section 24(a).

“Force Majeure Period” has the meaning set forth in Section 24(a).

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Initial Term” has the meaning set forth in Section 2(a).

“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.

“Minimum Storage Capacity” means aggregate storage capacity of 87,000 barrels.

“Minimum Throughput Capacity” means an aggregate amount of truck-loading
capacity equal to 6,000 bpd multiplied by the number of calendar days in the
Contract Quarter.

“Minimum Throughput Commitment” means an aggregate amount of Products received
at the Terminal equal to at least 5,000 bpd multiplied by the number of calendar
days in the Contract Quarter.

“Notice Period” has the meaning set forth in Section 23(a).

“Omnibus Agreement” means that certain omnibus agreement dated as of November 7,
2012, among Delek US, on behalf of itself and the other Delek Entities (as
defined therein), Delek Refining, Lion Oil Company, the Partnership, Paline
Pipeline Company, LLC, SALA Gathering Systems, LLC, Magnolia Pipeline Company,
LLC, El Dorado Pipeline Company, LLC, Delek Crude Logistics, LLC, Delek-Big
Sandy, Delek Logistics Operating, LLC, and Delek Logistics GP, LLC, as the same
may be amended from time to time.

“OPIS” has the meaning set forth in Section 7.

 

3



--------------------------------------------------------------------------------

“Partnership” means Delek Logistics Partners, LP.

“Partnership Change of Control” means Delek US ceases to Control the general
partner of the Partnership.

“Party” or “Parties” means that each of Delek Refining and Delek-Big Sandy is a
“Party” and together are the “Parties” to this Agreement.

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate.

“Product” or “Products” means the products described on Exhibit B.

“Receiving Party Personnel” has the meaning set forth in Section 29(e)(iv).

“Refinery” means Delek Refining’s crude oil refinery in Tyler, Texas.

“Respondent” has the meaning set forth in Section 29(d).

“Restoration” has the meaning set forth in Section 25(b).

“Shortfall Payment” has the meaning set forth in Section 6(b).

“Special Damages” has the meaning set forth in Section 19.

“Storage Fee” has the meaning set forth in Section 3(d).

“Suspension Notice” has the meaning set forth in Section 23(a).

“Term”, “Renewal Term” and “Initial Term” shall each have the meaning set forth
in Section 2(a).

“Terminalling Service Fee” shall have the meaning set forth in Section 3(b).

“Terminal” means Delek-Big Sandy’s light product distribution terminal located
in Big Sandy, Texas.

“Termination Notice” has the meaning set forth in Section 24(b).

“Transmix” has the meaning set forth in Section 13.

2. TERM

(a) This Agreement shall have an initial term of five (5) years, commencing on
the Effective Date (the “Initial Term”). Thereafter, Delek Refining shall have a
unilateral option to extend this Agreement for two additional five (5) year
periods on the same terms and conditions set forth herein (each, a “Renewal
Term”). The Initial Term and any Renewal Terms are sometimes referred to
collectively herein as the “Term.” In order to exercise its option to extend
this Agreement for a Renewal Term, Delek Refining shall notify Delek-Big Sandy
in writing not more than twenty-four (24) months and not less than twelve
(12) months prior to the expiration of the Initial Term or any Renewal Term, as
applicable.

(b) This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time upon written notice by either Party in the event
the other Party commits a material breach of or materially defaults under the
terms of this Agreement, and such breach or default is not cured (or a plan to
cure such breach or default reasonably satisfactory to the non-breaching or
non-defaulting Party has been adopted and is being diligently pursued by the
breaching or defaulting Party) within fifteen (15) calendar days after receipt
by the breaching Party of written notice from the non-breaching Party of such
breach or default.

 

4



--------------------------------------------------------------------------------

3. MINIMUM THROUGHPUT COMMITMENT/STORAGE FEES

(a) During each Contract Quarter during the Term and subject to the terms and
conditions of this Agreement, Delek Refining shall throughput at least the
Minimum Throughput Commitment at the Terminal, and Delek-Big Sandy shall make
available to Delek Refining dedicated storage and throughput capacity at the
Terminal, at all times sufficient to allow Delek Refining to throughput the
Minimum Throughput Capacity at the Terminal. Allocation of storage and
throughput capacity for separate Products at the Terminal shall be in accordance
with current practices, or as otherwise may be agreed among the Parties from
time to time.

(b) Subject to Section 6, Delek Refining shall pay Delek-Big Sandy a
terminalling services fee (the “Terminalling Service Fee”) for the volumes it
throughputs at the Terminal of $0.50 per barrel.

(c) Delek Refining may throughput volumes in excess of its Minimum Throughput
Commitment, up to the then-available capacity of the Terminal.

(d) Delek Refining shall pay Delek-Big Sandy a fee of $50,000 per month (the
“Storage Fee”) for dedicated storage capacity at the Terminal. The storage
capacity provided to Delek Refining may be temporarily reduced by Delek-Big
Sandy as a result of repairs and/or maintenance on storage tanks that reduce the
storage capacity available in the Terminal, so long as the reduced storage
capacity will not result in the inability of Delek-Big Sandy to provide the
Minimum Storage Capacity.

(e) All fees set forth in this Agreement, including the Terminalling Service Fee
and the Storage Fee, shall be adjusted on July 1 of each year of the Term,
commencing on July 1, 2013, by a percentage equal to the increase or decrease,
if any, in the FERC Oil Pipeline Index; provided, however, that no fee shall be
decreased below the initial fee for such service provided in this Agreement. If
the FERC Oil Pipeline Index is no longer published, the Parties shall negotiate
in good faith to agree on a new index that gives comparable protection against
inflation and the same method of adjustment for increases or decreases in the
new index shall be used to calculate increases or decreases in the fees. If
Delek-Big Sandy and Delek Refining are unable to agree, a new index will be
determined by arbitration in accordance with Section 29(d).

4. ANCILLARY SERVICES

Delek-Big Sandy shall provide Ancillary Services to Delek Refining at the
Terminal. Delek Refining shall pay the per-barrel Ancillary Services Fees listed
on Exhibit A for such services. If any additional ancillary services are
requested by Delek Refining that are different in kind, scope or frequency from
the Ancillary Services that have been historically provided, then the Parties
shall negotiate in good faith to determine whether such ancillary services may
be provided and the appropriate rates to be charged for such ancillary services.
All fuel additives, dyes, de-icers and other additions requested to be added to
the Products will be provided by Delek Refining at no cost to Delek-Big Sandy.

5. FEE INCREASE

If, during the Term, new laws or regulations are enacted that require Delek-Big
Sandy to make substantial and unanticipated capital expenditures (other than
maintenance capital expenditures) with respect to the Terminal, Delek-Big Sandy
may increase the Terminalling Service Fee or the Storage Fee, as applicable, to
cover the cost of complying with these laws or regulations. Delek-Big Sandy and
Delek Refining shall use their reasonable commercial efforts to comply with
these laws and regulations, and shall negotiate in good faith to mitigate the
impact of these laws and regulations and to determine the amount of increase to
the Terminalling Service Fee or the Storage Fee. If Delek-Big Sandy and Delek
Refining are unable to agree, the amount of such fee increases will be
determined by arbitration in accordance with Section 29(d).

 

5



--------------------------------------------------------------------------------

6. PAYMENT; SHORTFALL PAYMENTS

(a) Delek-Big Sandy shall invoice Delek Refining monthly (or, in the case of any
Shortfall Payments, quarterly). Delek Refining will make payments to Delek-Big
Sandy by electronic payment with immediately available funds on a monthly (or in
the case of Shortfall Payments, quarterly) basis during the Term with respect to
services rendered by Delek-Big Sandy under this Agreement in the prior month
(or, in the case of Shortfall Payments, Contract Quarter) upon the later of
(i) ten (10) days after its receipt of such invoice and (ii) thirty (30) days
following the end of the calendar month (or in the case of Shortfall Payments,
Calendar Quarter) during which the invoiced services were performed. Any past
due payments owed by Delek Refining to Delek-Big Sandy shall accrue interest,
payable on demand, at the Prime Rate from the due date of the payment through
the actual date of payment. Payment of any Terminalling Service Fee, Storage
Fee, or Shortfall Payment pursuant to this Section 6 shall be made by wire
transfer of immediately available funds to an account designated in writing by
Delek-Big Sandy. If any such fee shall be due and payable on a day that is not a
Business Day, such payment shall be due and payable on the next succeeding
Business Day.

(b) If, for any Contract Quarter, Delek Refining throughputs aggregate volumes
less than the Minimum Throughput Commitment for such Contract Quarter, then
Delek Refining shall pay Delek-Big Sandy an amount (a “Shortfall Payment”) equal
to the difference between (i) the Minimum Throughput Commitment multiplied by
the Terminalling Service Fee and (ii) the aggregate Terminalling Service Fees
for such Contract Quarter payable under Section 3(b). The Parties acknowledge
and agree that there shall be no carry-over of deficiency volumes with respect
to the Minimum Throughput Commitment and the payment by Delek Refining of the
Shortfall Payment shall relieve Delek Refining of any obligation to meet such
Minimum Throughput Commitment for the relevant Contract Quarter. The Parties
further acknowledge and agree that there shall not be any carry-over of volumes
in excess of the Minimum Throughput Commitment to any subsequent Contract
Quarter.

(c) The Parties acknowledge that the Enterprise Pipeline is not operating as of
the the Effective Time. Any inability of Delek Refining to ship Products on the
Enterprise Pipeline shall not relieve Delek Refining of its obligations
hereunder, including its obligations to (i) meet the Minimum Throughput
Commitment, (ii) make any Shortfall Payments hereunder and (iii) pay the
Terminalling Service Fees hereunder, in each case from and after the Effective
Time; provided, however, that following the commencement of shipments by Delek
Refining of Products on the Enterprise Pipeline, any subsequent failure of the
Enterprise Pipeline that is a Force Majeure event may relieve Delek Refining of
such obligations as provided in Section 24.

7. VOLUME LOSSES

Delek-Big Sandy shall use commercially reasonable efforts to minimize volume
losses of Product at the Terminal. Title to the Products tendered by or on
behalf of Delek Refining for terminalling or storage hereunder will remain with
Delek Refining at all times. Delek Refining shall, during each month, (i) be
entitled to all volumetric gains in the Terminal and (ii) be responsible for all
volumetric losses in the Terminal up to a maximum of 0.25%. If volume losses of
any Product exceed 0.25% during any particular month, Delek-Big Sandy shall pay
Delek Refining for the difference between the actual loss and the 0.25%
allowance at a price per barrel for that Product as reported by the Oil Price
Information Service (“OPIS”) using the monthly average OPIS unbranded contract
rack posting for that Product during the month in which the volume difference
was accounted for.

8. REIMBURSEMENT

(a) Delek Refining shall reimburse Delek-Big Sandy for the actual out-of-pocket
cost of any third-party fees incurred in connection with carrying out the terms
of this Agreement. Delek Refining may request that Delek-Big Sandy make certain
expansion capital expenditures or convert any tank to storage of a different
Product, and Delek-Big Sandy shall determine, in its sole discretion, whether to
make such expenditures or conversions, considering among other things, whether
Delek Refining agrees to bear, through adjustments to the Terminalling Service
Fee or Storage Fee, as applicable, or otherwise, the additional costs and
expenses incurred by Delek-Big Sandy as a result of such expenditures or
conversions, including in the case of a conversion of any tank to storage of a
different Product, all costs to clean, degas or otherwise prepare the tank(s)
including, without limitation, the cost of removal, processing, transportation
or disposal of all waste and the cost of any taxes or charges Delek-Big Sandy
may be required to pay in regard to such waste. Notwithstanding the foregoing,
except as provided in the Omnibus

 

6



--------------------------------------------------------------------------------

Agreement maintenance capital expenditures required for Delek-Big Sandy to
continue to provide the services specified hereunder shall be paid for by
Delek-Big Sandy. In addition to the foregoing, Delek Refining shall have the
right to require Delek-Big Sandy to make expansion capital expenditures of up to
$250,000 per Contract Year and shall reimburse Delek-Big Sandy for any such
expansion capital expenditures; provided that such expansion capital project
does not adversely affect the operation of the Terminal, as determined in the
reasonable discretion of Delek-Big Sandy.

(b) All of the foregoing reimbursements shall be made in accordance with the
payment terms set forth in Section 6(a) herein.

9. DEFICIENCY PAYMENTS

(a) As soon as practicable following the end of each calendar month under this
Agreement, Delek Big Sandy shall deliver to Delek Refining a written notice (the
“Deficiency Notice”) detailing any failure of the Company to meet its
obligations under Section 3(a), Section 3(b), Section 3(c), Section 3(d),
Section 4, Section 5, Section 6, Section 8 or Section 25(c) of this Agreement.
The Deficiency Notice shall (i) specify in reasonable detail the nature of any
deficiency and (ii) specify the approximate dollar amount that Delek-Big Sandy
believes would have been paid by Delek Refining to Delek Big-Sandy if Delek
Refining had complied with its obligations under Section 3(a), Section 3(b),
Section 3(c), Section 3(d), Section 4, Section 5, Section 6, Section 8 and
Section 25(c) of this Agreement (the “Deficiency Payment”). Delek Refining shall
pay the Deficiency Payment to Delek-Big Sandy upon the later of: (A) ten
(10) days after its receipt of the Deficiency Notice and (B) thirty (30) days
following the end of the calendar month during which the Deficiency Notice was
delivered.

(b) If Delek Refining disagrees with the Deficiency Notice, then, following the
payment of the undisputed portion of the Deficiency Payment to Delek-Big Sandy,
a senior officer of Delek Refing and Delek-Big Sandy shall meet or communicate
by telephone at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary and shall negotiate in good faith to attempt to
resolve any differences that they may have with respect to matters specified in
the Deficiency Notice. If such differences are not resolved within thirty
(30) days following the payment of any Deficiency Payment, Delek Refining and
Delek-Big Sandy shall, within forty-five (45) days following the payment of such
Deficiency Payment, submit any and all matters which remain in dispute and which
were properly included in the Deficiency Notice to arbitration in accordance
with Section 29(d). During the 60-day period following the receipt of any
Deficiency Notice, Delek Refining shall have the right to inspect and audit the
working papers of Delek-Big Sandy relating to such Deficiency Payment.

(c) If it is determined by arbitration in accordance with Section 29(d) that
Delek Refining was required to make any or all of the disputed portion of the
Deficiency Payment, Delek Refining shall promptly pay to Delek-Big Sandy such
amount, together with interest thereon from the date provided in the last
sentence of Section 9(a) at the Prime Rate, in immediately available funds.

10. CUSTODY TRANSFER AND TITLE

(a) Pipeline.

(i) Receipts. For Product received into the Terminal by pipeline, custody of the
Product shall pass to Delek-Big Sandy at the flange where it enters the
Terminal’s receiving line.

(ii) Deliveries. For Product delivered by the Terminal into pipeline, custody of
the Product shall pass to Delek Refining at the flange where it exits the
Terminal’s delivery line.

(b) Rail Receipts. For Product received by rail, custody shall pass to Delek-Big
Sandy when the locomotive used to transfer Delek Refining’s rail cars to the
Terminal is uncoupled from such rail cars at the Terminal.

(c) Truck. For receipts and deliveries to or from trucks, custody shall pass at
the flange where the hoses at Delek-Big Sandy’s facility interconnect with the
truck.

 

7



--------------------------------------------------------------------------------

(d) General. Upon re-delivery of any Product to Delek Refining’s account, Delek
Refining shall become solely responsible for any loss, damage or injury to
person or property or the environment, arising out of transportation, possession
or use of such Product after transfer of custody and the provisions hereof shall
apply to Product while in Delek-Big Sandy’s custody. Title to all Delek
Refining’s Product received in the Terminal shall remain with Delek Refining at
all times. Both Parties acknowledge that this Agreement represents a bailment of
Products by Delek Refining to Delek-Big Sandy and not a consignment of Products,
it being understood that Delek-Big Sandy has no authority hereunder to sell or
seek purchasers for the Products of Delek Refining, except as provided in
Section 13 below. Delek Refining hereby warrants that it shall, at all times,
have good title to and the right to deliver, throughput, store and receive
Products pursuant to the terms of this Agreement.

11. PRODUCT QUALITY

Delek Refining shall not deliver to the Terminal any Products which: (a) would
in any way be injurious to the Terminal; or (b) may not be lawfully stored at
the Terminal. Any and all Products that leave the Terminal shall meet all
relevant ASTM, EPA, federal and state specifications, and shall not leave the
Terminal in the form of a sub-octane grade product.

12. MEASUREMENT

All quantities of Products received or delivered by or into truck or rail shall
be measured and determined based upon the meter readings at the Terminal, as
reflected by delivery tickets or bills of lading, or if such meters are
unavailable, by applicable calibration tables. All quantities of Products
received and delivered by pipeline shall be measured and determined based upon
the meter readings of the pipeline operator, as reflected by delivery tickets,
or if such meters are unavailable, by applicable calibration tables. Deliveries
by book transfer shall be reflected by entries in the books of Delek-Big Sandy.
All quantities shall be adjusted to net gallons at 60° F in accordance with ASTM
D-1250 Petroleum Measurement Tables, or latest revisions thereof. A barrel shall
consist of 42 U.S. gallons and a gallon shall contain 231 cubic inches. Meters
and temperature probes shall be calibrated according to applicable API
standards. Delek Refining shall have the right, at its sole expense, and in
accordance with rack location procedure, to independently certify said
calibration. Storage tank gauging shall be performed by Delek-Big Sandy’s
personnel. Delek-Big Sandy’s gauging shall be deemed accurate unless challenged
by an independent certified gauger. Delek Refining may perform joint gauging at
its sole expense with Delek-Big Sandy’s personnel at the time of delivery or
receipt of Product, to verify the amount involved. If Delek Refining should
request an independent gauger, such gauger must be acceptable to Delek-Big
Sandy, and such gauging shall be at Delek Refining’s sole expense.

13. PRODUCT DOWNGRADE AND INTERFACE

Product downgraded as a result of ordinary Terminal or pipeline operations
including line flushing, rack meter provings or other necessary Terminal
operations shall not constitute losses for which Delek-Big Sandy is liable to
Delek Refining. Delek-Big Sandy shall account for the volume of Product
downgraded, and Delek Refining’s inventory of Products and/or interface volumes
(“Transmix”) shall be adjusted. If (i) Delek-Big Sandy does not have sufficient
capacity at the Terminal for the Transmix and (ii) Delek Refining fails to
remove its Transmix upon notice from Delek-Big Sandy, then fifteen (15) days
after Delek Refining’s receipt of such notification, Delek-Big Sandy shall have
the right to sell such Transmix at market rates and return any proceeds to Delek
Refining, less delivery costs in effect at the time of such sale.

14. PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

(a) All deliveries, receipts and withdrawals hereunder shall be made in
accordance with the agreed-upon scheduling. Delek Refining warrants that it
shall only send to the Terminal those employees, agents and other
representatives acting on behalf of and at Delek Refining’s direction who have
been properly instructed as to the characteristics and safe hauling methods
associated with the Products to be loaded and hauled. Delek Refining agrees to
be responsible to Delek-Big Sandy for the performance under this Agreement by
its agents and/or representatives receiving Products at the Terminal.

 

8



--------------------------------------------------------------------------------

(b) Both Parties shall abide by all federal, state and local statutes, laws and
ordinances and all rules and regulations which are promulgated by Delek-Big
Sandy and furnished to Delek Refining or posted at the Terminal, with respect to
the use of the Terminal as herein provided. It is understood and agreed by Delek
Refining that these rules and regulations may be changed, amended or modified by
Delek-Big Sandy at any time. All changes, amendments and modifications shall
become binding upon Delek Refining ten (10) days following receipt by Delek
Refining of a copy thereof.

(c) For all purposes hereunder, Delek Refining’s jobbers, distributors,
carriers, haulers and other customers designated in writing or otherwise by
Delek Refining to have loading privileges under this Agreement or having
possession of any loading device furnished to Delek Refining pursuant to this
Agreement, together with their respective officers, servants and employees,
shall, when they access the Terminal, be deemed to be representatives of Delek
Refining.

15. ACCOUNTING PROVISIONS AND DOCUMENTATION

Delek-Big Sandy shall furnish Delek Refining with the following reports covering
services hereunder involving Delek Refining’s Products:

(a) Within ten (10) Business Days following the end of the month, a statement
showing, by Product: (i) Delek Refining’s monthly aggregate deliveries into the
Terminal; (ii) Delek Refining’s monthly receipts from the Terminal;
(iii) calculation of all Delek Refining’s monthly terminalling services fees;
(iv) Delek Refining’s opening inventory for the preceding month; (v) appropriate
monthly adjustments (as applicable in accordance with Section 7); and (vi) Delek
Refining’s closing inventory for the preceding month.

(b) A copy of any meter calibration report, to be available for inspection upon
reasonable request by Delek Refining at the Terminal following any calibration.

(c) Upon delivery from the Terminal, a bill of lading to the carrier for each
truck or rail delivery. As reasonably requested by Delek Refining, bill of
lading information shall be provided to Delek Refining’s accounting group. Upon
each truck delivery from the Terminal, bill of lading information shall be sent
electronically through a mutually agreeable system.

(d) Transfer documents for each in-tank transfer.

(e) Delek-Big Sandy shall be required to maintain the capabilities to support
truck load authorization technologies at the Terminal. However, costs incurred
by Delek-Big Sandy for replacement of loading systems or software or other
upgrades made at the request of Delek Refining shall be recoverable from Delek
Refining either as a lump sum payment or through an increase in terminalling
fees. Notwithstanding the foregoing, if a replacement or upgrade is made other
than at Delek Refining’s request, Delek-Big Sandy and Delek Refining shall
mutually agree on a fee for such replacement or upgrade.

16. AUDIT AND CLAIMS PERIOD

During the Term, Delek Refining and its duly authorized agents and/or
representatives, upon reasonable notice and during normal working hours, shall
have reasonable access to the accounting records and other documents maintained
by Delek-Big Sandy, or any of Delek-Big Sandy’s contractors and agents, which
relate to this Agreement, and shall have the right to audit such records at any
reasonable time or times during the Term of this Agreement and for a period of
up to three years after termination of this Agreement. Claims as to shortage in
quantity or defects in quality shall be made by written notice within thirty
(30) days after the delivery in question or shall be deemed to have been waived.
The right to inspect or audit such records shall survive termination of this
Agreement for a period of two (2) years following the end of the Term. Delek-Big
Sandy shall preserve, and shall cause all contractors or agents to preserve, all
of the aforesaid documents for a period of at least two (2) years from the end
of the Term.

 

9



--------------------------------------------------------------------------------

17. LIENS

To secure any fees due and Delek Refining’s performance of its obligations under
this Agreement, Delek Refining hereby grants to Delek-Big Sandy an irrevocable
lien and security interest in and on all of its Products in the care and custody
of Delek-Big Sandy and further grants Delek-Big Sandy a limited
power-of-attorney to dispose of such Products at fair market value to the extent
of any and all amounts owed by Delek Refining to Delek-Big Sandy hereunder,
after providing Delek Refining with reasonable advance notice of any such sale.
At Delek-Big Sandy’s request, Delek Refining shall sign a UCC-1 financing
statement acknowledging Delek-Big Sandy’s security interest in Delek Refining’s
Product in the Terminal.

18. TAXES

Delek Refining shall pay or cause to be paid all taxes, levies, royalties,
assessments, licenses, fees, charges, surcharges and sums due of any nature
whatsoever (other than income taxes, gross receipt taxes, ad valorem or property
taxes and similar taxes on Delek-Big Sandy’s facilities) imposed by any federal,
state or local government that Delek-Big Sandy incurs on Delek Refining’s behalf
for the services provided by Delek-Big Sandy under this Agreement. If Delek-Big
Sandy is required to pay any of the foregoing, the Parties shall cooperate with
respect to any filings or contests with respect thereto and Delek Refining shall
promptly reimburse Delek-Big Sandy in accordance with the payment terms set
forth in this Agreement.

19. LIMITATION ON LIABILITY

Notwithstanding anything to the contrary contained herein, neither Party shall
be liable or responsible to the other Party or such other Party’s affiliated
Persons for any consequential, punitive, special or exemplary damages, or for
loss of profits or revenues (collectively referred to as “Special Damages”)
incurred by such Party or its affiliated Persons that arise out of or relate to
this Agreement, regardless of whether any such claim arises under or results
from contract, tort, or strict liability; provided that the foregoing limitation
is not intended and shall not affect Special Damages imposed in favor of
unaffiliated Persons that are not Parties to this Agreement.

20. INDEMNITIES

(a) Delek-Big Sandy shall defend, indemnify and hold harmless Delek Refining,
its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Delek Refining Indemnitees”) from and against any
Liabilities directly or indirectly arising out of (i) any breach by Delek-Big
Sandy of any covenant or agreement contained herein or made in connection
herewith or any representation or warranty of Delek-Big Sandy made herein or in
connection herewith proving to be false or misleading, (ii) any failure by Delek
Big-Sandy, its Affiliates or any of their respective employees, representatives,
agents or contractors to comply with or observe any Applicable Law, or
(iii) injury, disease, or death of any Person or damage to or loss of any
property, fine or penalty, any of which is caused by Delek-Big Sandy, its
Affiliates or any of their respective employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder or the
handling, storage, transportation or disposal of any Products hereunder, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the gross negligence or willful misconduct on the part of the
Delek Refining Indemnitees, their Affiliates or any of their respective
employees, representatives, agents or contractors. Notwithstanding the
foregoing, Delek-Big Sandy’s liability to the Delek Refining Indemnitees
pursuant to this Section 20(a) shall be net of any insurance proceeds actually
received by the Delek Refining Indemnitee or any of their respective Affiliates
from any third Person with respect to or on account of the damage or injury
which is the subject of the indemnification claim. Delek Refining agrees that it
shall, and shall cause the other Delek Refining Indemnitees to, (a) use all
commercially reasonable efforts to pursue the collection of all insurance
proceeds to which any of the Delek Refining Indemnitees are entitled with
respect to or on account of any such damage or injury, (b) notify Delek-Big
Sandy of all potential claims against any third Person for any such insurance
proceeds, and (c) keep Delek-Big Sandy fully informed of the efforts of the
Delek Refining Indemnitees in pursuing collection of such insurance proceeds.

(b) Delek Refining shall defend, indemnify and hold harmless Delek-Big Sandy,
its Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Delek-Big Sandy Indemnitees”) from and against any
Liabilities directly or indirectly arising out

 

10



--------------------------------------------------------------------------------

of (i) any breach by Delek Refining of any covenant or agreement contained
herein or made in connection herewith or any representation or warranty of Delek
Refining made herein or in connection herewith proving to be false or
misleading, (ii) any failure by Delek Refining, its Affiliates or any of their
respective employees, representatives, agents or contractors to comply with or
observe any Applicable Law, or (iii) injury, disease, or death of any Person or
damage to or loss of any property, fine or penalty, any of which is caused by
Delek Refining, its Affiliates or any of their respective employees,
representatives, agents or contractors in the exercise of any of the rights
granted hereunder or the handling, storage, transportation or disposal of any
Products hereunder, except to the extent that such injury, disease, death, or
damage to or loss of property was caused by the gross negligence or willful
misconduct on the part of the Delek-Big Sandy Indemnitees, their Affiliates or
any of their respective employees, representatives, agents or contractors.
Notwithstanding the foregoing, Delek Refining’s liability to the Delek- Big
Sandy Indemnitees pursuant to this Section 20(b) shall be net of any insurance
proceeds actually received by the Delek-Big Sandy Indemnitees or any of their
respective Affiliates from any third Person with respect to or on account of the
damage or injury which is the subject of the indemnification claim. Delek-Big
Sandy agrees that it shall, and shall cause the other Delek-Big Sandy
Indemnitees to, (a) use all commercially reasonable efforts to pursue the
collection of all insurance proceeds to which any of the Delek-Big Sandy
Indemnitees are entitled with respect to or on account of any such damage or
injury, (b) notify Delek Refining of all potential claims against any third
Person for any such insurance proceeds, and (c) keep Delek Refining fully
informed of the efforts of the Delek-Big Sandy Indemnitees in pursuing
collection of such insurance proceeds.

(c) THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES
IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY
EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 20(a)(iii) AND SECTION 20(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).

21. INSURANCE

(a) Business Interruption Insurance. Delek Refining shall maintain commercially
reasonable business interruption insurance for the benefit of the Terminal for
so long as Delek-Big Sandy is a consolidated subsidiary of Delek US. Allocation
of benefits under such business interruption insurance policy shall be
proportionate to the loss in operating margin sustained by Delek Refining and
Delek-Big Sandy as a result of the interruption.

(b) Insurance (Other than Business Interruption Insurance). During the Term of
this Agreement, each of Delek-Big Sandy and Delek Refining shall at all times
carry and maintain, or cause to be carried and maintained, with reputable
insurance companies reasonably acceptable to the other Party, the insurance
coverages and limits set forth on Exhibit C.

22. GOVERNMENT REGULATIONS

(a) Applicable Law. The Parties are entering into this Agreement in reliance
upon and shall fully comply with all Applicable Law which directly or indirectly
affects the Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of the Terminal. Each Party shall be responsible for
compliance with all Applicable Laws associated with such Party’s respective
performance hereunder and the operation of such Party’s facilities. In the event
any action or obligation imposed upon a Party under this Agreement shall at any
time be in conflict with any requirement of Applicable Law, then this Agreement
shall immediately be modified to conform the action or obligation so adversely
affected to the requirements of the Applicable Law, and all other provisions of
this Agreement shall remain effective.

(b) New or Changed Applicable Law. If during the Term, any new Applicable Law
becomes effective or any existing Applicable Law or its interpretations is
materially changed, which change is not addressed by another provision of this
Agreement and which has a material adverse economic impact upon a Party, either
Party, acting in good faith, shall have the option to request renegotiation of
the relevant provisions of this Agreement with respect to future performance.
The Parties shall then meet to negotiate in good faith amendments to this
Agreement that will conform to the new Applicable Law while preserving the
Parties’ economic, operational, commercial and competitive arrangements in
accordance with the understandings set forth herein.

 

11



--------------------------------------------------------------------------------

23. SUSPENSION OF REFINERY OPERATIONS

(a) From and after the second anniversary of the Effective Date, in the event
that Delek Refining decides to permanently or indefinitely suspend refining
operations at the Refinery for a period that shall continue for at least twelve
(12) consecutive months, Delek Refining may provide written notice to Delek-Big
Sandy of Delek Refining’s intent to terminate this Agreement (the “Suspension
Notice”). Such Suspension Notice shall be sent at any time (but not prior to the
second anniversary of the Effective Date) after Delek Refining has notified
Delek-Big Sandy of such suspension and, upon the expiration of the period of
twelve (12) months (which may run concurrently with the twelve (12) month period
described in the immediately preceding sentence) following the date such notice
is sent (the “Notice Period”), this Agreement shall terminate. If Delek Refining
notifies Delek-Big Sandy, more than two months prior to the expiration of the
Notice Period, of its intent to resume operations at the Refinery, then the
Suspension Notice shall be deemed revoked and this Agreement shall continue in
full force and effect as if such Suspension Notice had never been delivered.
Subject to Section 24(a), during this Notice Period, Delek Refining shall remain
liable for the Deficiency Payments and for Storage Fees. During the Notice
Period, Delek-Big Sandy may terminate this Agreement upon sixty (60) days prior
written notice in order to enter into an agreement to provide any third party
the services provided to the Delek Refining under this Agreement.

(b) If refining operations at the Refinery are suspended for any reason
(including refinery turnaround operations and other scheduled maintenance), then
Delek Refining shall remain liable for Shortfall Payments under this Agreement
for the duration of the suspension and for payment of the Storage Fees, unless
and until this Agreement is terminated as provided above. Delek Refining shall
provide at least thirty (30) days’ prior written notice of any suspension of
operations at the Refinery due to a planned turnaround or scheduled maintenance,
provided that Delek Refining shall not have any liability for any failure to
notify, or delay in notifying, Delek-Big Sandy of any such suspension except to
the extent Delek-Big Sandy has been materially damaged by such failure or delay.

24. FORCE MAJEURE

(a) Subject to Section 6(c), in the event that either Party is rendered unable,
wholly or in part, by a Force Majeure event to perform its obligations under
this Agreement, then upon the delivery by such Party (the “Force Majeure Party”)
of written notice (a “Force Majeure Notice”) and full particulars of the Force
Majeure event within a reasonable time after the occurrence of the Force Majeure
event relied on, the obligations of the Parties, to the extent they are affected
by the Force Majeure event, shall be suspended for the duration of any inability
so caused; provided that (A) prior to the third anniversary of the Effective
Date, Delek Refining shall be required to continue to make payments (i) for the
Terminalling Services Fee for volumes actually throughput under this Agreement,
(ii) for the Ancillary Services Fee, if any, for services performed, (iii) for
the Storage Fee, and (iv) for any Shortfall Payments unless, in the case of
(iii) and (iv), the Force Majeure event is an event that adversely affects
Delek-Big Sandy’s ability to perform the services it is required to perform
under this Agreement, in which case, as applicable, the Storage Fees shall only
be paid to the extent Delek Refining utilizes Delek-Big Sandy’s storage for its
Products during the applicable month and, instead of Shortfall Payments,
Terminalling Service Fees shall only be paid as provided under (A)(i) above, and
(B) from and after the third anniversary of the Effective Date, Delek Refining
shall be required to continue to make payments (i) for the Terminalling Services
Fee for volumes actually throughput under this Agreement, (ii) for the Ancillary
Services Fee, if any, for services performed and (iii) for the Storage Fee to
the extent Delek Refining utilizes Delek-Big Sandy’s storage for its Products
during the applicable month. The Force Majeure Party shall identify in such
Force Majeure Notice the approximate length of time that it believes in good
faith such Force Majeure event shall continue (the “Force Majeure Period”).
Delek Refining shall be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. Prior to the third anniversary of the Effective Date, any suspension
of the obligations of the Parties under this Section 24(a) as a result of a
Force Majeure event that adversely affects Delek-Big Sandy’s ability to perform
the services it is required to perform under this Agreement shall extend the
Term for the same period of time as such Force Majeure event continues (up to a
maximum of one year) unless this Agreement is terminated under Section 24(b).

 

12



--------------------------------------------------------------------------------

(b) If the Force Majeure Party advises in any Force Majeure Notice that it
reasonably believes in good faith that the Force Majeure Period shall continue
for more than twelve (12) consecutive months beyond the third anniversary of the
Effective Date, then at any time after the delivery of such Force Majeure
Notice, either Party may deliver to the other Party a notice of termination (a
“Termination Notice”), which Termination Notice shall become effective not
earlier than twelve (12) months after the later to occur of (i) the delivery of
the Termination Notice and (ii) the third anniversary of the Effective Date;
provided, however, that such Termination Notice shall be deemed cancelled and of
no effect if the Force Majeure Period ends before the Termination Notice becomes
effective; provided, further, that upon the cancellation of any Termination
Notice, the Parties’ respective obligations hereunder shall resume as soon as
reasonably practicable thereafter, and the Term shall be extended by the same
period of time as is required for the Parties to resume such obligations. After
the third anniversary of the Effective Date and following delivery of a
Termination Notice, Delek-Big Sandy may terminate this Agreement, to the extent
affected by the Force Majeure event, upon sixty (60) days prior written notice
to Delek Refining in order to enter into an agreement to provide any third party
the services provided to Delek Refining under this Agreement; provided, however,
that Delek-Big Sandy shall not have the right to terminate this Agreement for so
long as Delek Refining continues to the make Shortfall Payments.

25. CAPABILITIES OF FACILITIES

(a) Interruptions of Service. Delek-Big Sandy shall use reasonable commercial
efforts to minimize the interruption of service at the Terminal and any portion
thereof and shall use its best efforts to minimize the impact of any such
interruption on Delek Refining. Delek-Big Sandy shall inform Delek Refining at
least 60 days in advance (or promptly, in the case of an unplanned interruption)
of any anticipated partial or complete interruption of service at the Terminal,
including relevant information about the nature, extent, cause and expected
duration of the interruption and the actions Delek-Big Sandy is taking to resume
full operations, provided that Delek-Big Sandy shall not have any liability for
any failure to notify, or delay in notifying, Delek Refining of any such matters
except to the extent Delek Refining has been materially damaged by such failure
or delay.

(b) Maintenance and Repair Standards. Subject to Force Majeure and interruptions
for routine repair and maintenance consistent with customary terminal industry
standards, Delek-Big Sandy shall maintain the Terminal in a condition and with a
capacity sufficient to throughput a volume of Delek Refining’s Products at least
equal to the Minimum Throughput Capacity and to store a volume of Delek
Refining’s Products at least equal to the Minimum Storage Capacity. Delek-Big
Sandy’s obligations may be temporarily suspended during the occurrence of, and
for the entire duration of, a Force Majeure or interruptions for routine repair
and maintenance consistent with industry standards that prevents Delek-Big Sandy
from terminalling the Minimum Throughput Capacity or storing the Minimum Storage
Capacity. To the extent Delek Refining is prevented for 30 or more days in any
Contract Year from terminalling volumes equal to the full Minimum Throughput
Capacity or using the Minimum Storage Capacity for reasons of Force Majeure or
other interruption of service affecting the facilities or assets of Delek
Big-Sandy, then Delek Refining’s Minimum Throughput Commitment shall be
proportionately reduced to the extent of the difference between the Minimum
Throughput Capacity and the amount that Delek Refining can effectively
throughput at the Terminal (prorated for the portion of the Contract Quarter
during which the Minimum Throughput Capacity was unavailable) regardless of
whether the actual throughput prior to the reduction was below the Minimum
Throughput Commitment, and the Storage Fee shall be reduced by an amount of
$0.57 per barrel (which amount shall be adjusted in accordance with adjustments
to the Storage Fee provided for in Sections 3(e), 5 and 8(a) above, if
applicable, and prorated for the portion of the applicable month during which
such storage was unavailable) for each barrel less than the Minimum Storage
Capacity that Delek-Big Sandy is unable to store at the Terminal, regardless of
whether Delek Refining actually used such storage capacity. At such time as
Delek-Big Sandy is capable of terminalling volumes equal to the Minimum
Throughput Capacity or using the Minimum Storage Capacity, as applicable, Delek
Refining’s obligation to throughput the full Minimum Throughput Commitment and
to pay the full Storage Fee shall be restored. If for any reason, including,
without limitation, a Force Majeure event, the throughput or storage capacity of
the Terminal should fall below the Minimum Throughput Capacity or the Minimum
Storage Capacity, respectively, then with due diligence and dispatch, Delek-Big
Sandy shall make repairs to the Terminal to restore the capacity of the Terminal
to that required for throughput of the Minimum Throughput Capacity or using the
Minimum Storage Capacity (“Restoration”). Except as provided below in
Section 25(c), all of such Restoration shall be at Delek-Big Sandy’s cost and
expense, unless the damage creating the need for such repairs was caused by the
negligence or willful misconduct of Delek Refining, its employees, agents or
customers.

 

13



--------------------------------------------------------------------------------

(c) Capacity Resolution. In the event of the failure of Delek-Big Sandy to
maintain the Terminal in a condition and with a capacity sufficient (i) to
throughput a volume of Delek Refining’s Products equal to the Minimum Throughput
Capacity or (ii) to store a volume of Delek Refining’s Products at least equal
to the Minimum Storage Capacity, then either Party shall have the right to call
a meeting between executives of both Parties by providing at least two
(2) Business Days’ advance written notice. Any such meeting shall be held at a
mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity on the Terminal which will, among other things,
specify steps to be taken by Delek-Big Sandy to fully accomplish Restoration and
the deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration Delek-Big Sandy’s economic considerations relating to costs of the
repairs and Delek Refining’s requirements concerning its refining and marketing
operations. Delek-Big Sandy shall use commercially reasonable efforts to
continue to provide storage and throughput of Delek Refining’s Products at the
Terminal, to the extent the Terminal has capability of doing so, during the
period before Restoration is completed. In the event that Delek Refining’s
economic considerations justify incurring additional costs to complete the
Restoration in a more expedited manner than the time schedule determined in
accordance with the preceding sentence, Delek Refining may require Delek-Big
Sandy to expedite the Restoration to the extent reasonably possible, subject to
Delek Refining’s payment, in advance, of the estimated incremental costs to be
incurred as a result of the expedited time schedule. In the event the Parties
agree to an expedited Restoration plan wherein Delek Refining agrees to fund a
portion of the Restoration cost, then neither Party shall have the right to
terminate this Agreement pursuant to Section 24 above, so long as such
Restoration is completed with due diligence and dispatch, and Delek Refining
shall pay its portion of the Restoration costs to Delek-Big Sandy in advance
based on a good faith estimate based on reasonable engineering standards. Upon
completion, Delek Refining shall pay the difference between the actual portion
of Restoration costs to be paid by Delek Refining pursuant to this Section 25(c)
and the estimated amount paid under the preceding sentence within thirty
(30) days after receipt of Delek-Big Sandy’s invoice therefor, or, if
appropriate, Delek-Big Sandy shall pay Delek Refining the excess of the estimate
paid by Delek Refining over Delek-Big Sandy’s actual costs as previously
described within thirty (30) days after completion of the Restoration.

(d) Dedicated Storage. The storage tanks at the Terminal shall be dedicated and
used exclusively for the storage and throughput of Delek Refining’s Product.
Delek Refining shall be responsible for providing all tank heels required for
operation of such tanks.

26. TERMINATION

(a) A Party shall be in default under this Agreement if:

(i) the Party materially breaches any provision of this Agreement and such
breach is not cured within fifteen (15) calendar days after notice thereof
(which notice shall describe such breach in reasonable detail) is received by
such Party; or

(ii) the Party (1) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (2) makes an assignment or any
general arrangement for the benefit of creditors, (3) otherwise becomes bankrupt
or insolvent (however evidenced) or (4) as a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets;

(b) If any of the Parties is in default as described above, then (i) if Delek
Refining is in default, Delek-Big Sandy may or (ii) if Delek-Big Sandy is in
default, Delek Refining may: (1) terminate this Agreement upon notice to the
defaulting Party; (2) withhold any payments due to the defaulting Party under
this Agreement; and/or (3) pursue any other remedy at law or in equity.

 

14



--------------------------------------------------------------------------------

(c) Upon expiration or termination of this Agreement, Delek-Big Sandy shall be
responsible for removing any remaining Products of Delek Refining from the
Terminal. Delek-Big Sandy shall have the right to sell such Products at market
rates and return any proceeds to Delek Refining, less delivery costs in effect
at the time of such sale.

(d) Delek Refining shall, upon expiration or termination of this Agreement,
promptly remove any and all of its owned equipment, if any, and restore the
Terminal to its condition prior to the installation of such equipment.

27. ASSIGNMENT; PARTNERSHIP CHANGE OF CONTROL

(a) Delek Refining shall not assign its obligations hereunder without Delek-Big
Sandy’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however that (i) Delek Refining may assign
this Agreement without Delek-Big Sandy’s consent in connection with a sale by
Delek Refining of all or substantially all of the Refinery, including by merger,
equity sale, asset sale or otherwise, so long as the transferee: (1) agrees to
assume all of Delek Refining’s obligations under this Agreement and (2) is
financially and operationally capable of fulfilling the terms of this Agreement,
which determination shall be made by Delek Refining in its reasonable judgment;
and (ii) Delek Refining shall be permitted to make a collateral assignment of
this Agreement solely to secure financing for Delek US and its Affiliates.

(b) Delek-Big Sandy shall not assign its rights or obligations under this
Agreement without prior written consent from Delek Refining, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
(i) Delek-Big Sandy may assign this Agreement without Delek Refining’s consent
in connection with a sale by Delek-Big Sandy of the Terminal, including by
merger, equity sale, asset sale or otherwise so long as the transferee:
(1) agrees to assume all of Delek-Big Sandy’s obligations under this Agreement;
(2) is financially and operationally capable of fulfilling the terms of this
Agreement, which determination shall be made by Delek-Big Sandy in its
reasonable judgment; and (3) is not a competitor of Delek Refining, as
determined by Delek Refining in good faith; and (ii) Delek-Big Sandy shall be
permitted to make a collateral assignment of this Agreement solely to secure
financing for Delek-Big Sandy and its Affiliates.

(c) Any assignment that is not undertaken in accordance with the provisions set
forth above shall be null and void ab initio. A Party making any assignment
shall promptly notify the other Party of such assignment, regardless of whether
consent is required.

(d) This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns.

(e) Delek Refining’s obligations hereunder shall not terminate in connection
with a Partnership Change of Control, provided however, that in the case of a
Partnership Change of Control, Delek Refining shall have the option to extend
the Term of this Agreement as provided in Section 2 without regard to the notice
periods provided in the fourth sentence of Section 2(a). Delek-Big Sandy shall
provide Delek Refining with notice of any Partnership Change of Control at least
sixty (60) days prior to the effective date thereof.

28. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (i) if by transmission by
facsimile or hand delivery, when delivered; (ii) if mailed via the official
governmental mail system, five (5) Business Days after mailing, provided said
notice is sent first class, postage pre-paid, via certified or registered mail,
with a return receipt requested; (iii) if mailed by an internationally
recognized overnight express mail service such as Federal Express, UPS, or DHL
Worldwide, one (1) Business Day after deposit therewith prepaid; or (iv) if by
e-mail, one Business Day after delivery with receipt confirmed. All notices will
be addressed to the Parties at the respective addresses as follows:

 

15



--------------------------------------------------------------------------------

If to Delek Refining, to:

Delek Refining, Ltd.

c/o Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, TN 37027

Attn: General Counsel

Telecopy No: (615) 435-1271

Email:

with a copy, which shall not constitute notice, to:

Delek Refining, Ltd.

c/o Delek US Holdings, Inc.

7102 Commerce Way

Brentwood, TN 37027

Attn: President

Telecopy No: (615) 435-1271

Email:

If to Delek-Big Sandy, to:

Delek Marketing—Big Sandy, LLC

c/o Delek Logistics Partners, LP

7102 Commerce Way

Brentwood, TN 37027

Attn: General Counsel

Telecopy No.: (615) 435-1271

Email:

with a copy, which shall not constitute notice, to:

Delek Marketing—Big Sandy, LLC

c/o Delek Logistics Partners, LP

7102 Commerce Way

Brentwood, TN 37027

Attn: President

Telecopy No.: (615) 435-1271

Email:

or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

29. MISCELLANEOUS

(a) Modification; Waiver. This Agreement may be terminated, amended or modified
only by a written instrument executed by the Parties. Any of the terms and
conditions of this Agreement may be waived in writing at any time by the Party
entitled to the benefits thereof. No waiver of any of the terms and conditions
of this Agreement, or any breach thereof, will be effective unless in writing
signed by a duly authorized individual on behalf of the Party against which the
waiver is sought to be enforced. No waiver of any term or condition or of any
breach of this Agreement will be deemed or will constitute a waiver of any other
term or condition or of any later breach (whether or not similar), nor will such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

16



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith.

(c) Choice of Law. This Agreement shall be subject to and governed by the laws
of the State of Texas, excluding any conflicts-of-law rule or principle that
might refer the construction or interpretation of this Agreement to the laws of
another state.

(d) Arbitration Provision. Any and all Arbitrable Disputes shall be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 29(d) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 29(d) will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by or for it, and the Respondent will pay the compensation and expenses of
the arbitrator named by or for it. The costs of petitioning for the appointment
of an arbitrator, if any, shall be paid by Respondent. The Claimant and
Respondent will each pay one-half of the compensation and expenses of the third
arbitrator. All arbitrators must (i) be neutral parties who have never been
officers, directors or employees of Delek Refining, Delek-Big Sandy or any of
their Affiliates and (ii) have not less than seven (7) years experience in the
energy industry. The hearing will be conducted in Houston, Texas and commence
within thirty (30) days after the selection of the third arbitrator. Delek
Refining, Delek-Big Sandy and the arbitrators shall proceed diligently and in
good faith in order that the award may be made as promptly as possible. Except
as provided in the Federal Arbitration Act, the decision of the arbitrators will
be binding on and non-appealable by the Parties hereto. The arbitrators shall
have no right to grant or award Special Damages.

(e) Confidentiality.

(i) Obligations. Each Party shall use commercially reasonable efforts to retain
the other Party’s Confidential Information in confidence and not disclose the
same to any third party nor use the same, except as authorized by the disclosing
Party in writing or as expressly permitted in this Section 29(e)(i). Each Party
further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.

(ii) Required Disclosure. Notwithstanding Section 29(e)(i) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

 

17



--------------------------------------------------------------------------------

(iii) Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 29(e), and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.

(iv) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(v) Survival. The obligation of confidentiality under this Section 29(e) shall
survive the termination of this Agreement for a period of two (2) years.

(f) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.

(g) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.

(h) No Third Party Beneficiaries. It is expressly understood that the provisions
of this Agreement do not impart enforceable rights in anyone who is not a Party
or successor or permitted assignee of a Party.

(i) Schedules. The schedules attached hereto and referred to herein is hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

(j) Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory Party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

[Remainder of this page intentionally left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

 

DELEK REFINING LTD.

By:

 

DELEK U.S. REFINING GP, LLC its

General Partner

By:

 

/s/    Kent B. Thomas        

Name: Kent B. Thomas

Title: Executive Vice President and General Counsel

By:

 

/s/    Mark B. Cox        

Name:

 

Mark B. Cox

Title: Executive Vice President and Chief

Financial Officer

DELEK MARKETING-BIG SANDY, LLC

By:

 

/s/    Andrew L. Schwarcz        

Name: Andrew L. Schwarcz

Title: Vice President of Finance and Development and Senior Counsel

By:

 

/s/    Mark B. Cox        

Name:

 

Mark B. Cox

Title: Executive Vice President and Chief

Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

Ancillary Services and Ancillary Services Fees as agreed from time to time.



--------------------------------------------------------------------------------

EXHIBIT B

PRODUCTS

87 Octane (E10)

91 Octane (E10)

93 Octane (E10)

100 Low Lead Aviation Gasoline

Carbon Black Oil

Commercial Butane

Propane

Propylene Mix

Sulfur (Tons)

ULSD (on road, off road, and/or containing biodiesel)

Kerosene

Topped Crude

Cat/T.Alky Mix

Coker Naphtha

FBR Naphtha

Vacuum Gas Oil

HT HSR Naphtha

L. Alkylate

LSR Naphtha

Lt. Cycle Oil

Olefins/Butylenes/Alky Feed

Platformate (93)

Platformate (99)

Slop Oil



--------------------------------------------------------------------------------

EXHIBIT C